Jenkins, P. J.
On February 6, 1920, the defendant bought of the plaintiff (the defendant in error) and went into possession of a certain house and lot in the city of Atlanta known as 84 Neal street, the vendee executing and delivering therefor certain purchase-money notes in conformity with the terms of sale as set forth in the bond for title delivered to her by the vendor. The more particular description in the bond for title was as follows: “ All that tract or parcel of land lying and being in the city of Atlanta, and in land lot 110 of the 14th district of Fulton County, Ga., commencing at a point on the southeast corner of Neal Street and English Ave., and running thence east along the south side of Neal Street forty-two and five-tenths (42.5) feet; thence south one hundred and twenty (120) feet; thence west forty-two and five-tenths (42.5) feet to English Ave., and thence north along the east side of English Ave., one hundred and twenty (120) feet to the beginning point.” On a suit on the purchase-money notes, the defendant filed a plea in which she sought to avoid payment, upon the ground that the land lot was erroneously stated as “ 110,” when in fact it should have been stated as land lot “ 111,” and that the plaintiff had failed and refused to execute and deliver a new bond containing a correct description of the property sold. The plaintiff filed a demurrer and motion to strike the plea, which the judge sustained; and to the order striking his answer the , defendant excepted. Held-.
The court did not err in striking the plea as failing to set forth a valid ground of defense to the suit on the notes. See Johnson v. McKay, 119 Ga. 196 (45 S. E. 992); Tyler v. Justice, 120 Ga. 879 (48 S. E. 328); Owen v. Stallings, 29 Ga. App. 241 (114 S. E. 904).

Judgment affirmed.


Stephens and Bell, JJ., concur.

Billie B. Bush, ior plaintiff in error.
Walter A. Sims, contra.